18 N.J. Super. 170 (1952)
86 A.2d 792
ATLANTIC CASUALTY INSURANCE COMPANY, APPELLANT.
v.
STANLEY BINGHAM, AND OTHERS, RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued February 11, 1952.
Decided February 20, 1952.
Before Judges JACOBS, EASTWOOD and BIGELOW.
Mr. Jerome S. Lieb argued the cause for the appellant (Messrs. Harkavy and Lieb, attorneys).
Mr. David E. Feldman argued the cause for the respondent William J. Donnelly (Messrs. Furst, Furst & Feldman, attorneys).
Mr. William Gelfond argued the cause for the respondent James Clarkin.
PER CURIAM.
The orders dismissing the complaint as against Donnelly, Clarkin and Zukotynski will be affirmed for the reasons stated in the opinion of Judge Stein, which is reported at 15 N.J. Super. 328. Costs on appeal will be allowed only to the two respondents first named, since the third respondent has not appeared in the Appellate Division.